Citation Nr: 0522591	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-04 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus (DM).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO granted service connection for DM and 
assigned a 20 percent disability rating.  The veteran 
perfected an appeal for this issue.  

In July 2003, the veteran testified at a personal hearing, 
with the undersigned presiding.  A copy of the transcript of 
the hearing has been associated with the veteran's claims 
file.  

This case was previously before the Board in May 2004, at 
which time it was remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for additional 
development notifying the veteran of the Veteran's Claims 
Assistance Act of 2000 (VCAA) and to schedule a VA 
examination. 



FINDINGS OF FACT

1. The RO has notified the veteran of the evidence needed 
to substantiate his claims and obtained all relevant 
medical evidence designated by the veteran.

2. The veteran's diabetes mellitus is manifested by a need 
for non-insulin based medication and a restricted diet, 
without the need of activity restriction.




CONCLUSION OF LAW

The schedular criteria for an evaluation greater than 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 4.7 and Part 4, Diagnostic Code 7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

In this case, the RO, in a letter dated in May 2004, provided 
the veteran with the notice required under 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159(b). Specifically, in the May 2004 
letter, the veteran was informed that in order to establish 
entitlement to an increase rating for his disability, the 
evidence must show that his service- connected disability had 
increased in severity. The veteran was also informed of the 
types of evidence VA would assist him in obtaining, and 
informed that relevant evidence could consist of statements 
from his doctor, medical records or medical opinions. 
Moreover, the RO informed the veteran that he could submit to 
VA additional medical evidence or information that he wished 
to be considered in the processing of his claim.

By way of December 2002 Statement of the Case and December 
2004 Supplemental Statements of the Case, the RO advised the 
veteran and his representative of the basic law and 
regulations governing his claim, and the basis for the 
decision regarding the claim.  These documents, as well as 
the May 2004 letter, also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b).  In 
this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims. Once this has been accomplished, 
all due process concerns have been satisfied. See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. App. 
553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records; post-service medical evidence, including private and 
VA medical reports and records and VA examinations, testimony 
of the veteran at a hearing before the Board, and statements 
submitted by the veteran and his representative in support of 
his claim.  The Board finds that the RO undertook reasonable 
development with respect to the veteran's claim.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument. Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted. See 38 U.S.C.A. § 5103A.

Factual Background

The veteran's treatment records from the White Clinic from 
April 1998 to January 2001 are associated with his claims 
file.  The records revealed that in April 1998 the veteran 
presented with complaints of excessive thirst, blurry vision 
and unusual fatigue.  He reported that he had been losing 
inches and weight in his waist.  He indicated that he had a 
history of borderline high blood sugar readings and had been 
treating himself by diet for the last two to three years.  
Physical examination revealed that the veteran was in good 
health.  A urine dipstick test indicated that the veteran's 
glucose was two positive but otherwise negative.  The 
examiner diagnosed the veteran's symptoms as diabetes 
mellitus type II.  

Outpatient treatment records from the White Clinic note that 
the veteran was seen almost twice a year for his diabetes 
condition.  In April 1998 the veteran was prescribed 
Glucophage for his diabetes.  When the veteran was treated 
again in April 1998, he reported that after taking the 
medication he had more energy and his eyes were not as blurry 
or tired.  He reported that he was on an 1800-calorie diet.  
In May 1998 the veteran reported that his blood sugar level 
had dropped to the 60's because he was very busy on working 
on his farm.  The examiner decreased the amount of the 
veteran's Glucophage prescription and advised him to continue 
on his diet.  

In July 1998 the veteran reported that he had been exercising 
regularly by walking and jogging.  He indicated that he was 
not suffering from any diabetic-type symptoms.  In May 1999, 
the veteran called the Clinic and reported that he was unable 
to report because he was busy working on his farm.  The 
veteran's May 1999 to January 2001 clinical reports revealed 
that his diabetes was well controlled through diet and 500 
milligrams of Glucophage daily.  

A VA outpatient care note from January 2002 revealed that the 
veteran reported feeling fine and offered no specific 
complaints.  The veteran indicated that he kept himself quite 
active.  The examiner noted that a review of his symptoms 
were unremarkable.  

A VA optomological examination from December 2002 revealed 
that the veteran reported that he wore reading glasses and 
that had more problems reading later in the day.  Examination 
revealed that he veteran had 20/20 vision with corrective 
eyewear.  The examiner diagnosed the veteran's symptoms as 
diabetes mellitus without retinopathy.  

A December 2002 VA diabetes mellitus examination revealed 
that the veteran presented with complaints of loss of energy, 
fatigue, and a numbing and tingling sensation in his upper 
and lower extremities.  He reported that although it was 
necessary to take breaks more frequently, his work as a 
farmer continued without limitation.  Physical examination 
did not reveal signs of retinopathy, edema, clubbing, or 
cyanosis.  The veteran displayed full muscle strength in both 
upper and lower extremities and he had no muscle atrophy.  
The examiner also noted that the veteran had preserved good 
sensation of light touch to both his upper and lower 
extremities.  A nerve conduction study revealed no evidence 
of peripheral neuropathy.  The examiner diagnosed the 
veteran's symptoms as non-insulin dependent diabetes.  The 
examiner also noted that he veteran's activities were not 
restricted due to his diabetes mellitus.  

The veteran's VA outpatient treatment records from October 
2001 to July 2004 are associated with his claims file.  The 
records revealed that the veteran consistently reported in 
July 2004, December 2003, February 2003 and August 2002 that 
he was quite healthy, had no specific complaints regarding 
his diabetes, and reported that he continued living an active 
lifestyle working on his farm.  

During the veteran's July 2003 hearing he testified that was 
able to work less on his farm by 40 to 50 percent due to 
diabetes mellitus.  He reported that he followed a restricted 
diet and took Glyburide for his diabetes mellitus.  In terms 
of not being able to work, he indicated that because he 
worked on a farm, he spent most of the day on his feet.  He 
indicated that he worked with his sons and two brothers.  He 
reported that prior to the onset of diabetes he could work 12 
to 15 hour days.  After he was diagnosed with diabetes he 
could only work six to eight hour days due to fatigue.  He 
reported that the income from his farm had decreased due to 
his fatigue. In particular he had stopped raising hogs 
because it was labor intensive.  During the veteran's 
hearing, his representative asserted that although the 
veteran did not warrant a 40 percent disability rating under 
the rating schedule, he should be granted an increased rating 
under the extra schedular provision of the diagnostic code.  

A November 2004 VA diabetes mellitus examination revealed 
that the veteran denied any ketoacidosis or hypoglycemic 
reactions.  He also indicated that he had not been 
hospitalized for ketoacidoss or a hypoglycemic reaction.  He 
reported that he got very shaky and he did not feel 
comfortable when his blood sugar got down to around 100.  He 
indicated that his activities were not restricted due to his 
diabetes mellitus.  He revealed that he was not prescribed 
with any insulin for his diabetes.  

During the examination he complained of fatigue.  He reported 
that after he was diagnosed with diabetes he became tired 
more frequently.  He reported that the took a nap for two 
hours after lunch then resumed his work, compared to working 
twelve to fourteen hours continuously prior to the diagnoses 
of diabetes mellitus.  He indicated that he owned a large 
farm with almost 1,000 cows, pigs, horses and sheep.  He 
reported that he scooped bail and threw bail.  He indicated 
that he was able to perform high exertional labor for three 
to four hours, but now he is only able to exert himself for 
about half and hour due to exhaustion.  

Physical examination revealed no clubbing, edema, or 
cyanosis.  It was noted that the veteran had good peripheral 
pulses, his muscles had full strength, and sensation was 
light to touch, pinprick, vibration, proprioception was 
intact in both upper and lower extremities.  The examiner 
diagnosed the veteran's symptoms as non-insulin dependent 
diabetes.  The examiner noted that the there was no evidence 
of retinopathy, nephropathy, neuropathy, coronary artery 
disease, peripheral vascular disease, gastroparesis, sexual 
dysfunction, or skin changes related to diabetes.  

Relevant Laws and Regulations

Disability evaluations are determined by the application of 
the aforementioned VA rating schedule, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When evaluating a disability, any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating, otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

The veteran's entire history is considered when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is a primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). The Board notes, however, 
that the Court has held that the rule articulated in 
Francisco v. Brown, did not apply to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Fenderson v. West, 
12 Vet. App. at 126 (1999).

The severity of diabetes mellitus is ascertained, for VA 
rating purposes, by application of the rating criteria set 
forth in the rating schedule, 38 C.F.R. § 4.119 (2002). The 
criteria for rating diabetes mellitus are presented under 
Diagnostic Code 7913.

Under Diagnostic Code 7913, diabetes mellitus is evaluated as 
100 percent disabling when it requires more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year, or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength, or complications that would be compensable if 
separately evaluated.  A disability that requires insulin, a 
restricted diet, and regulation of activities, with episodes 
of ketoacidosis or hypoglycemic reactions requiring 1 or 2 
hospitalizations per year, or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated is rated as 60 percent 
disabling.  A disability that requires insulin, restricted 
diet, and regulation of activities is evaluated as 40 percent 
disabling. Disability from diabetes mellitus requiring 
insulin or a restricted diet or oral hypoglycemic agent and 
restricted diet is rated 20 percent.  A note further states 
that compensable complications of diabetes are to be 
separately rated unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.

Analysis

The veteran is currently rated 20 percent disabling under 
Diagnostic Code 7913 for his diabetes mellitus. That level of 
disability as noted above contemplates symptoms requiring 
insulin and restricted diet; or oral hypoglycemic agent and 
restricted diet. A higher 40 percent evaluation contemplates 
symptoms that require insulin, restricted diet and regulation 
of activities. The medical evidence does not show that the 
veteran has had his activities regulated as a result of his 
diabetes mellitus. Further, it is not shown by clinical 
evidence that the veteran has ever been hospitalized for 
ketoacidosis or a hypoglycemic reaction, that he requires 
twice a month visits to a diabetic care provider or that 
there are any separate noncompensable complications of his 
diabetes mellitus.  Because the criteria contemplated for a 
rating in excess of 20 percent currently assigned are not 
shown, a higher rating for the veteran's service- connected 
diabetes mellitus is not warranted.

The Board finds that an extraschedular evaluation is not for 
consideration, since the evidence does not show that the 
service-connected diabetes mellitus presents such an unusual 
or exceptional disability picture as to render the regular 
schedular standards impractical. 38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the evidence does not show 
that the veteran's diabetes, in and itself, interferes 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), warrant frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.

While the evidence does indicate that the veteran reported 
that he became fatigued more frequently, his VA outpatient 
treatment records revealed that he reported having an active 
lifestyle and working on his farm.  The evidence does not 
reveal that the veteran's diabetes caused marked interference 
with employment. In this regard the evidence suggests that 
the veteran cannot work due to diabetes or that his diabetes 
interferes with employment beyond that contemplated by the 
evaluations assigned by the rating schedule. The effect on 
the veteran's employment by the service-connected disability 
has been considered in the ratings assigned.  Remand of the 
case to the RO for referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of an extra-schedular rating is not, 
therefore, appropriate.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

The Board finds, therefore, that the criteria for a rating in 
excess of 20 percent for diabetes mellitus is not met. For 
that reason the preponderance of the evidence is against the 
claim of entitlement to an increased rating for diabetes 
mellitus.

ORDER

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus is denied.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


